                  Case 19-10488-LSS             Doc 300        Filed 05/25/19         Page 1 of 34



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    Z GALLERIE, LLC, et al.,1                                        ) Case No. 19-10488 (LSS)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                         NOTICE OF SUCCESSFUL BIDDER WITH
                   RESPECT TO THE AUCTION OF THE DEBTORS’ ASSETS

        PLEASE TAKE NOTICE that, on April 11, 2019, the United States Bankruptcy Court
for the District of Delaware (the “Court”) entered the Order (I) Approving the Bidding Procedures,
(II) Scheduling the Bid Deadlines and the Auction, (III) Approving the Form and Manner of Notice
Thereof, and (IV) Granting Related Relief [Docket No. 206] (the “Bidding Procedures Order”),2
authorizing the above-captioned debtors and debtors in possession (the “Debtors”) to conduct a
marketing and auction process for the sale of their Assets.

        PLEASE TAKE FURTHER NOTICE that, following the completion of the marketing
and auction process, the Debtors, in consultation with the Consultation Parties, have selected the
Qualified Bid of joint bidders (i) DirectBuy Home Improvement, Inc. and certain of its affiliates,
and (ii) KKR Credit Advisors (US) LLC, on behalf of funds and accounts constituting Required
Lenders under the prepetition term loan credit agreement, as the Winning Bidder.

        PLEASE         TAKE         FURTHER           NOTICE           that,     the     Debtors,
KKR Credit Advisors (US) LLC (in its capacity as prepetition secured lender), the DIP Lender,
the Winning Bidder, and the Creditors’ Committee have entered into a plan support agreement
(attached hereto as Exhibit A, the “PSA”) to effectuate the Sale Transaction on the terms set forth
in the agreed upon sale term sheet (attached to the PSA as Exhibit 1, the “Sale Term Sheet”).

        PLEASE TAKE FURTHER NOTICE that, the Sale Transaction will be consummated
as part of the Plan. In accordance with the Order (I) Approving the Adequacy of the Disclosure
Statement; (II) Approving the Solicitation and Notice Procedures with Respect to Confirmation of
the Debtors’ Joint Chapter 11 Plan; (III) Approving the Forms of Ballots and Notices in
Connection Therewith; (IV) Scheduling Certain Dates with Respect Thereto; (V) Granting Related
Relief [Docket No. 259] (the “Disclosure Statement Order”), the Confirmation Hearing to
consider approval of the Plan will be held before the Honorable Judge Laurie Selber Silverstein,


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Z Gallerie, LLC (3816) and Z Gallerie Holding Company, LLC (5949). The location of the Debtors’
      service address is: 1855 West 139th Street, Gardena, CA 90249.
2     Capitalized terms used but not defined herein have the meanings given to them in the Bidding Procedures Order.
              Case 19-10488-LSS         Doc 300      Filed 05/25/19     Page 2 of 34



at the Court, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801,
on June 11, 2019, at 10:00 a.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that, the Debtors will file definitive
documentation and certain modifications to the Plan to implement the Sale Transaction as soon as
reasonably practical and consistent with the Disclosure Statement Order.

         PLEASE TAKE FURTHER NOTICE that, this Notice of Successful Bidder is subject
to the terms and conditions of the Bidding Procedures Order, and the Debtors encourage parties in
interest to review such documents in their entirety.

        PLEASE TAKE FURTHER NOTICE that, copies of the Bidding Procedures Order, the
Plan, this Notice, and any other related documents can be obtained through the Court’s website at
https://ecf.deb.uscourts.gov, referencing Case No. 19-10488 (LSS), and on the website of the
Debtors’ notice and claims agent, Stretto, at http://cases.stretto.com/zgallerie. Further information
may be obtained by calling (855) 276-9008 or emailing TeamZGallerie@stretto.com




                           [Remainder of page intentionally left blank]




                                                 2
           Case 19-10488-LSS    Doc 300      Filed 05/25/19     Page 3 of 34



Dated: May 24, 2019            /s/ Domenic E. Pacitti
Wilmington, Delaware           Domenic E. Pacitti (DE Bar No. 3989)
                               Michael W. Yurkewicz (DE Bar No. 4165)
                               KLEHR HARRISON HARVEY BRANZBURG LLP
                               919 N. Market Street, Suite 1000
                               Wilmington, Delaware 19801
                               Telephone:    (302) 426-1189
                               Facsimile:    (302) 426-9193
                               -and-
                               Joshua A. Sussberg, P.C. (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:    (212) 446-4800
                               Facsimile:    (212) 446-4900
                               -and-
                               Justin R. Bernbrock (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle
                               Chicago, Illinois 60654
                               Telephone:     (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Co-Counsel for the Debtors and Debtors in Possession
Case 19-10488-LSS   Doc 300   Filed 05/25/19   Page 4 of 34



                       Exhibit A

                Plan Support Agreement




                          4
                Case 19-10488-LSS             Doc 300        Filed 05/25/19        Page 5 of 34
                                                                                        EXECUTION VERSION


THIS AGREEMENT IS NOT A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN OF THE
DEBTORS IN THESE CHAPTER 11 CASES, WHICH SOLICITATION SHALL ONLY OCCUR
PURSUANT TO THE DISCLOSURE STATEMENT ORDER (AS DEFINED HEREIN) ENTERED BY THE
BANKRUPTCY COURT. THIS AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES. THE PLAN CONTEMPLATED BY THIS AGREEMENT HAS NOT BEEN APPROVED BY
THE BANKRUPTCY COURT AND IS SUBJECT TO AMENDMENT PRIOR TO SUCH APPROVAL
BEING GRANTED. YOU SHOULD NOT RELY ON THE INFORMATION CONTAINED IN, OR THE
TERMS OF, THIS AGREEMENT FOR ANY PURPOSE BEFORE THE CONFIRMATION OF THE PLAN
CONTEMPLATED BY THIS AGREEMENT BY THE BANKRUPTCY COURT.


                                                Z GALLERIE, LLC

                                          PLAN SUPPORT AGREEMENT

                                                   May 24, 2019


       This Plan Support Agreement (together with the exhibits and schedules attached hereto, as
each may be amended, restated, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”),1 dated as of May 24, 2019, is entered into
by and among:

        (i)      Z Gallerie, LLC (“Z Gallerie”) and Z Gallerie Holding Company, LLC (together
                 with Z Gallerie, collectively, the “Debtors”);

        (ii)     The statutory committee of unsecured creditors of the Debtors, appointed in the
                 Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code by the
                 U.S. Trustee on March 20, 2019, as set forth in the Notice of Appointment of
                 Committee of Unsecured Creditors [Docket No. 87] (the “Committee”);

        (iii)    KeyBank National Association (“KeyBank”);

        (iv)     KKR Credit Advisors (US) LLC (“KKR,” and together with the Committee and
                 KeyBank, the “Supporting Creditors”); and

        (v)      DirectBuy Home Improvement, Inc. (“DBHI” and collectively with KKR, the
                 Winning Bidder (as defined in the Plan)).

       This Agreement collectively refers to the Committee, the Supporting Creditors, and the
Winning Bidder as the “Plan Support Parties” and each individually as a “Plan Support Party.”
This Agreement collectively refers to the Debtors and the Plan Support Parties as the “Parties” and
each individually as a “Party.”



1
    Unless otherwise noted, capitalized terms used herein but not defined shall have the meanings given to such terms
    elsewhere in this Agreement (including any exhibits thereto), the Plan, or the Bidding Procedures Order (as
    defined herein) as applicable.
             Case 19-10488-LSS         Doc 300      Filed 05/25/19    Page 6 of 34



                                          RECITALS

        WHEREAS, on March 11, 2019 (the “Petition Date”), the Debtors commenced voluntary
cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101–1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”);

       WHEREAS, on April 11, 2019, the Bankruptcy Court entered an order approving
procedures pursuant to which the Debtors conducted a marketing, sale, and auction process for the
Debtors’ assets [Docket No. 206] (the “Bidding Procedures Order”) and eventually received one
Qualified Bid, which bid (the “Bid”) is a joint bid from KKR and DBHI;

       WHEREAS, on May 2, 2019 the Bankruptcy Court entered an order (the “Disclosure
Statement Order”) approving the adequacy of the Disclosure Statement and authorizing the
Debtors to solicit votes on the First Amended Joint Plan of Reorganization of Z Gallerie, LLC and
Z Gallerie Holding Company, LLC Pursuant to Chapter 11 of the Bankruptcy Code
[Docket No. 255] (as may be amended, modified, or supplemented, the “Plan”), which Plan
contemplates effectuating a sale of the Debtors Assets as approved by the Bidding Procedures
Order;

        WHEREAS, the Parties have engaged in good-faith, arm’s-length negotiations regarding
the terms of the Bid and have reached an agreement to name the Bid the Winning Bid and
consummate the Sale Transaction substantially on the terms and conditions set forth in the term
sheet attached hereto as Exhibit 1 (as may be modified by agreement of the Parties, the “Sale Term
Sheet”) and the sources and uses attached thereto as Appendix 1 (as may be modified by agreement
of the Parties, the “Sources and Uses”), which Sale Transaction is currently contemplated to be
effectuated through the Plan; and

        WHEREAS, the Parties have agreed to take certain other actions in support of the
Restructuring Transactions (as defined in the Plan), as applicable, including the Sale Transaction,
on the terms and conditions set forth in this Agreement, the Sale Term Sheet, and the Plan;

        NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the Parties, intending to be legally bound,
hereby agrees as follows:

                                         AGREEMENT

       1.       PSA Effective Date. This Agreement shall become effective, and the obligations
contained herein shall become binding upon the Plan Support Parties upon the first date (such date,
the “PSA Effective Date”) that this Agreement has been executed by each of the Parties hereto.
The Debtors will continue to honor their obligations under the Disclosure Statement Order to
effectuate the Plan (and thereby this Agreement).

        2.     Exhibits and Schedules Incorporated by Reference. Each of the exhibits attached
hereto and any exhibits and schedules to such exhibits (collectively, the “Exhibits and Schedules”)
is expressly incorporated herein and made a part of this Agreement, and all references to this

                                                2
             Case 19-10488-LSS         Doc 300       Filed 05/25/19     Page 7 of 34



Agreement shall include the Exhibits and Schedules. In the event of any inconsistency between
the terms of this Agreement (without reference to the Exhibits) and the Plan, the terms of the Plan
shall govern.

       3.      Definitive Documentation.

               (a)    The definitive documents and agreements governing the Restructuring
                      Transactions (collectively, the “Definitive Documentation”) shall consist of
                      all documents (including any related orders, agreements, instruments,
                      schedules, or exhibits) that are contemplated by and referenced in the
                      Bidding Procedures Order and the Plan, including, without limitation, an
                      asset purchase agreement for the Sale Transaction (and all exhibits and other
                      documents and instruments related thereto) on terms consistent with the
                      Sale Term Sheet, the documents comprising the Plan Supplement, and the
                      Confirmation Order.

               (b)    The Definitive Documentation identified in Section 3(a) shall each be
                      consistent in all material respects with, and shall otherwise conform to, the
                      terms and conditions set forth in this Agreement (and the respective Exhibits
                      and Schedules attached hereto and thereto, including the Plan and the
                      Sale Term Sheet) and shall be in form and substance acceptable to the
                      Debtors, the Supporting Creditors (other than the Committee), and the
                      Winning Bidder.

       4.      Commitment of the Supporting Creditors. The Supporting Creditors shall each
(severally and not jointly), from the PSA Effective Date until the occurrence of the Termination
Date (as defined in Section 10):

               (a)    use commercially reasonable efforts to support and cooperate with the
                      Debtors in support of the Plan and the Restructuring Transactions, including
                      taking all commercially reasonable actions necessary or appropriate to
                      consummate the Restructuring Transactions in accordance with the Plan
                      and the terms and conditions of this Agreement, including by:

                      (i)     voting all of its claims against, or interests in, as applicable, the
                              Debtors now or hereafter owned by the Supporting Creditor or for
                              which the Supporting Creditor now or hereafter serve as the
                              nominee, investment manager, or advisor for beneficial holder of
                              such claims or interests;

                      (ii)    timely returning a duly executed ballot in connection therewith, as
                              applicable; and

                      (iii)   to the extent it is permitted to elect whether to opt out of the releases
                              set forth in the Plan, not “opting out” of any releases under the Plan;

               (b)    use commercially reasonable efforts to support, not object to, delay, or
                      impede, or take any other action to interfere, directly or indirectly, with, and

                                                 3
           Case 19-10488-LSS        Doc 300       Filed 05/25/19     Page 8 of 34



                   make commercially reasonable efforts to complete the Restructuring
                   Transactions (including the Sale Transaction) set forth in the Plan and this
                   Agreement;

            (c)    vote against and oppose any plan supporting an Alternative Transaction or
                   any amendment or modification of the Plan to approve an Alternative
                   Transaction;

            (d)    negotiate in good faith and execute all Definitive Documentation that is
                   subject to negotiation as of the PSA Effective Date and take such actions as
                   may necessary and appropriate actions in furtherance of the Plan, the Sale
                   Transaction, and this Agreement;

            (e)    not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
                   revoked) any tender, consent, or vote with respect to the Plan; and

            (f)    not initiate, solicit or knowingly encourage, facilitate or assist any inquiries
                   or the making of any proposal or offer that would support an Alternative
                   Transaction or negotiate any terms of a sale of assets or an Alternative
                   Transaction.

       5.      Commitment of DBHI. DBHI shall, from the PSA Effective Date until the
occurrence of the Termination Date (as defined in Section 10):

            (a)    use commercially reasonable efforts to support and cooperate with the
                   Debtors in support of the Plan and the Restructuring Transactions to take
                   such commercially reasonable actions as may be necessary or appropriate
                   to consummate the Restructuring Transactions in accordance with the Plan
                   and the terms and conditions of this Agreement;

            (b)    use commercially reasonable efforts to support, not object to, delay, or
                   impede, or take any other action to interfere, directly or indirectly, with, and
                   make commercially reasonable efforts to complete the Restructuring
                   Transactions set forth in the Plan and this Agreement;

            (c)    negotiate in good faith to execute all Definitive Documentation that is
                   subject to negotiation as of the PSA Effective Date and take such actions as
                   may be necessary and appropriate in furtherance of the Plan, the Sale
                   Transaction and this Agreement;

            (d)    comply in all material respects with the terms and conditions of the Sale
                   Term Sheet applicable to DBHI; and

            (e)    not initiate, solicit or knowingly encourage, facilitate or assist any inquiries
                   or the making of any proposal or offer that would support an Alternative
                   Transaction.



                                              4
     Case 19-10488-LSS       Doc 300      Filed 05/25/19     Page 9 of 34



6.    Commitment of the Debtors.

      (a)   Subject to Section 12 hereof, the Debtors shall, from the PSA Effective Date
            until the Termination Date (as defined in Section 10 hereof):

            (i)     implement the Restructuring Transactions in accordance with the
                    Final DIP Order, Disclosure Statement Order, and Confirmation
                    Order (when entered);

            (ii)    use commercially reasonable efforts to support and cooperate with
                    the Plan Support Parties in support of the Plan and the Restructuring
                    Transactions to take all commercially reasonable actions necessary
                    or appropriate to consummate the Restructuring Transactions in
                    accordance with the Plan and the terms and conditions of this
                    Agreement;

            (iii)   unless the Plan Support Parties agree in writing otherwise, if (i) (a)
                    the Sources and Uses attached to the Plan Support Agreement
                    change prior to closing such that the Plan Support Parties are
                    adversely impacted and (b) the Debtors are unable to remedy such
                    adverse impact in a manner that is reasonably acceptable to the
                    Winning Bidder within three (3) business days and close the Sale
                    Transaction through the Plan by June 17, 2019 (or such later date as
                    agreed by the Parties) or (ii) an order confirming the Plan has not
                    been entered by June 17, 2019, effectuate the Sale Transaction
                    pursuant to Bankruptcy Code section 363 with such sale to close no
                    later than July 6, 2019 (and seek shortened notice to effectuate that
                    timeline, as necessary);

            (iv)    negotiate in good faith to execute all Definitive Documentation that
                    is subject to negotiation as of the PSA Effective Date and take any
                    and all necessary and appropriate actions in furtherance of the Plan,
                    the Sale Transaction, and this Agreement;

            (v)     timely object to any motion filed with the Bankruptcy Court by a
                    party seeking the entry of an order (A) directing the appointment of
                    a trustee or examiner (with expanded powers beyond those set forth
                    in section 1106(a)(3) and (4) of the Bankruptcy Code),
                    (B) converting any of the Chapter 11 Cases to a case under chapter 7
                    of the Bankruptcy Code, or (C) dismissing any of the Chapter 11
                    Cases;

            (vi)    timely object to any motion filed with the Bankruptcy Court by a
                    party seeking the entry of an order modifying or terminating the
                    Debtors’ exclusive right to file and/or solicit acceptances of a plan
                    of reorganization, as applicable; and



                                      5
Case 19-10488-LSS      Doc 300       Filed 05/25/19    Page 10 of 34



       (vii)   (A) support and take such actions as are necessary or appropriate
               in furtherance of the solicitation, confirmation, and consummation
               of the Plan and the Restructuring Transactions in accordance
               with this Agreement or any of the Definitive Documentation;
               (B) not take any action that is inconsistent with, or that would
               delay or impede the solicitation, confirmation or consummation of
               the Plan; (C) perform its obligations under this Agreement and
               all of the Definitive Documentation; and (D) support the release,
               exculpation, and indemnification provisions set forth in the
               Definitive Documentation.

 (b)   Subject to Section 12 of this Agreement, from the PSA Effective Date until
       the Termination Date, the Debtors shall not, directly or indirectly:

       (i)     initiate, solicit or knowingly encourage, facilitate or assist any
               inquiries or the making of any proposal or offer that constitutes, or
               may reasonably be expected to lead to, a dissolution, winding up,
               liquidation, reorganization, assignment for the benefit of creditors,
               merger, transaction, consolidation, business combination, joint
               venture, partnership sale of assets, financing (debt or equity) or
               restructuring of the Debtors, other than the Restructuring
               Transactions (each, an “Alternative Transaction”);

       (ii)    enter into any other acquisition agreement, merger agreement or
               similar definitive agreement, letter of intent or agreement in
               principle with respect thereto or any other agreement relating to an
               Alternative Transaction (an “Alternative Transaction Agreement”);

       (iii)   otherwise knowingly facilitate any effort or attempt to make an
               Alternative Transaction proposal, other than, in each case, to request
               information from the person making any such Alternative
               Transaction proposal for the sole purpose of any Debtor or the board
               of directors, board of managers, directors, managers, or officers or
               any other fiduciary of any Debtor informing itself or themselves
               about the Alternative Transaction that has been made and the person
               that made it in order to discharge its fiduciary duties;

       (iv)    amend or modify, or file a pleading seeking authority to amend or
               modify, the Definitive Documentation in a manner that is materially
               inconsistent with this Agreement; or

       (v)     suspend or revoke the Restructuring Transactions.

 (c)   From and after the PSA Effective Date, the Debtors shall provide the Plan
       Support Parties, as promptly as reasonably practicable, and in no event later
       than 24 hours after receipt thereof by the Debtors, a copy of each written
       Alternative Transaction proposal.

                                 6
     Case 19-10488-LSS       Doc 300       Filed 05/25/19   Page 11 of 34



7.    Plan Support Party Termination Events.

      (a)    Any Supporting Creditor may terminate this Agreement with respect to such
             Supporting Creditor’s obligations hereunder upon delivery of written notice
             to the other Parties in accordance with Section 22 hereof at any time after
             the occurrence of, and during the continuation of, any of the following
             events; provided that this Agreement may not be terminated in accordance
             with this Section 7 by the Supporting Creditor if the Supporting Creditor is
             in material breach of this Agreement:

             (i)     the Debtors have failed to meet the Milestones (as defined in the
                     DIP Order); provided that the Debtors may extend a Milestone with
                     the written consent of KeyBank, which consent may be given or
                     withheld in KeyBank’s sole discretion;

             (ii)    the conversion of one or more of the Chapter 11 Cases to a case
                     under chapter 7 of the Bankruptcy Code;

             (iii)   the appointment of, a trustee, receiver, or examiner with expanded
                     powers beyond those set forth in section 1106(a)(3) and (4) of the
                     Bankruptcy Code in one or more of the Chapter 11 Cases;

             (iv)    any Debtor (exercising its rights under Section 12 of this
                     Agreement) (i) amends or modifies, or files a pleading seeking
                     authority to amend or modify, the Definitive Documentation in a
                     manner that is materially inconsistent with this Agreement; or
                     (ii) suspends or revokes the Restructuring Transactions without the
                     prior written consent of the Plan Support Parties, not to be
                     unreasonably withheld;

             (v)     the Bankruptcy Court enters an order denying confirmation of the
                     Plan or confirming a plan of reorganization setting forth an
                     Alternative Transaction;

             (vi)    the issuance by any governmental authority, including the
                     Bankruptcy Court, any regulatory authority, or any other court of
                     competent jurisdiction, of any ruling or order enjoining the
                     substantial consummation of the Restructuring Transactions;
                     provided that the Debtors shall have five (5) business days after
                     issuance of such ruling or order to seek relief that would allow
                     consummation of the Restructuring Transactions in a manner that
                     (i) does not prevent or diminish in a material way compliance with
                     the terms of the Plan and this Agreement, or (ii) is reasonably
                     acceptable to the Plan Support Parties;

             (vii)   a breach of this Agreement by any of the other Plan Support Parties
                     or a termination of this Agreement by any of the other Plan Support
                     Parties;
                                       7
Case 19-10488-LSS      Doc 300       Filed 05/25/19    Page 12 of 34



       (viii) unless the Plan Support Parties agree in writing otherwise, if (i) (a)
              the Sources and Uses attached to the Plan Support Agreement
              change prior to closing such that the Plan Support Parties are
              adversely impacted and (b) the Debtors are unable to remedy such
              adverse impact in a manner that is reasonably acceptable to the
              Winning Bidder within three (3) business days and close the Sale
              Transaction through the Plan by June 17, 2019 (or such later date as
              agreed by the Parties) or (ii) an order confirming the Plan has not
              been entered by June 17, 2019, the Sale Transaction is not
              effectuated pursuant to Bankruptcy Code section 363 with such sale
              closing no later than July 6, 2019;

       (ix)    any Definitive Documentation (including any amendment or
               modification thereof) is filed with the Bankruptcy Court or has
               become effective that contains terms and conditions that are
               inconsistent with this Agreement or the Plan in an adverse manner
               to the Supporting Creditors (other than the Committee) or shall
               otherwise not be on terms reasonably acceptable to the Supporting
               Creditors (other than the Committee), and such inconsistency
               remains uncured for a period of five (5) days after the receipt by the
               Debtors from the Supporting Creditors (other than the Committee)
               of written (including e-mail) notice of such inconsistency; and

       (x)     a pleading is filed in the Bankruptcy Court by the Committee that
               seeks to avoid, challenge, or adversely affect or impact the liens or
               claims of the Supporting Creditors.

 (b)   DBHI may terminate this Agreement upon delivery of written notice to the
       other Parties in accordance with Section 24 hereof at any time after the
       occurrence of, and during the continuation of, any of the following events;
       provided that this Agreement may not be terminated in accordance with this
       Section 7 by DBHI if it is in material breach of this Agreement:

       (i)     the conversion of one or more of the Chapter 11 Cases to a case
               under chapter 7 of the Bankruptcy Code;

       (ii)    the appointment of, a trustee, receiver, or examiner with expanded
               powers beyond those set forth in section 1106(a)(3) and (4) of the
               Bankruptcy Code in one or more of the Chapter 11 Cases;

       (iii)   any Debtor (i) amends or modifies, or files a pleading seeking
               authority to amend or modify, the Definitive Documentation in a
               manner that is materially inconsistent with this Agreement; or (ii)
               suspends or revokes the Restructuring Transactions without the
               prior written consent of the Plan Support Parties, not to be
               unreasonably withheld;


                                 8
            Case 19-10488-LSS         Doc 300       Filed 05/25/19    Page 13 of 34



                      (iv)    the Bankruptcy Court enters an order denying confirmation of the
                              Plan or confirming a plan of reorganization setting forth an
                              Alternative Transaction;

                      (v)     a breach of this Agreement by any of the other Plan Support Parties
                              or a termination of this Agreement by any of the other Plan Support
                              Parties;

                      (vi)    unless the Plan Support Parties agree in writing otherwise, if (i) (a)
                              the Sources and Uses attached to the Plan Support Agreement
                              change prior to closing such that the Plan Support Parties are
                              adversely impacted and (b) the Debtors are unable to remedy such
                              adverse impact in a manner that is reasonably acceptable to the
                              Winning Bidder within three (3) business days and close the Sale
                              Transaction through the Plan by June 17, 2019 (or such later date as
                              agreed by the Parties) or (ii) an order confirming the Plan has not
                              been entered by June 17, 2019, the Sale Transaction is not
                              effectuated pursuant to Bankruptcy Code section 363 with such sale
                              closing no later than July 6, 2019;

                      (vii)   any Definitive Documentation (including any amendment or
                              modification thereof) is filed with the Bankruptcy Court or has
                              become effective that contains terms and conditions that are
                              inconsistent with this Agreement or the Plan in an adverse manner
                              to DBHI or shall otherwise not be on terms reasonably acceptable to
                              DBHI, and such inconsistency remains uncured for a period of five
                              (5) days after the receipt by the Debtors from DBHI of written
                              (including e-mail) notice of such inconsistency; and

                      (viii) the issuance by any governmental authority, including the
                             Bankruptcy Court, any regulatory authority, or any other court of
                             competent jurisdiction, of any ruling or order enjoining the
                             substantial consummation of the Restructuring Transactions;
                             provided that the Debtors shall have five (5) business days after
                             issuance of such ruling or order to seek relief that would allow
                             consummation of the Restructuring Transactions in a manner that (i)
                             does not prevent or diminish in a material way compliance with the
                             terms of the Plan and this Agreement, or (ii) is reasonably acceptable
                             to the Plan Support Parties.

        8.     The Debtors’ Termination Events. The Debtors may terminate this Agreement
upon delivery of written notice to the Plan Support Parties in accordance with Section 22 hereof
at any time after the occurrence of, and during the continuation of, any of the following events;
provided that this Agreement may not be terminated in accordance with this Section 8, except for
Section 8(d) by the Debtors if the Debtors are in material breach of this Agreement:



                                                9
             Case 19-10488-LSS         Doc 300        Filed 05/25/19    Page 14 of 34



               (a)     a material breach by any Plan Support Party of any representation, warranty,
                       covenant, or obligation of such Plan Support Party set forth in this
                       Agreement that (to the extent curable) remains uncured for a period of five
                       (5) consecutive business days after the receipt by such breaching Plan
                       Support Party of written notice of such breach;

               (b)     the issuance by any governmental authority, including the Bankruptcy
                       Court, any regulatory authority, or any other court of competent
                       jurisdiction, of any ruling or order enjoining the substantial consummation
                       of the Restructuring Transactions; provided that the Debtors shall have
                       five (5) business days after issuance of such ruling or order, and shall, to the
                       extent practicable, within the foregoing period seek relief that would allow
                       consummation of the Restructuring Transactions in a manner that (i) does
                       not prevent or diminish in a material way compliance with the terms of the
                       Plan and this Agreement, or (ii) is reasonably acceptable to the Plan Support
                       Parties;

               (c)     subject to the Debtors’ potential continuing obligations pursuant to Section
                       10 hereof, the Debtors reasonably believe that the proceeds of the
                       Restructuring Transactions will be insufficient to satisfy (i) all
                       administrative claims against the Debtors of a kind specified in sections
                       503(b) and 507(a) of the Bankruptcy Code required to be paid in
                       conjunction with the Plan and (ii) all claims against the Debtors arising
                       pursuant to the Final DIP Order; and

               (d)     the exercise by any Debtor or the board of directors, board of managers,
                       directors, managers, or officers or any other fiduciary of any Debtor of its
                       fiduciary obligations as set forth by Section 12 of this Agreement.

       9.     Mutual Termination; Automatic Termination. This Agreement may be terminated
by mutual written agreement by and among the Debtors and all of the Plan Support Parties.
Notwithstanding anything in this Agreement to the contrary, this Agreement shall automatically
terminate upon the occurrence of the Effective Date of the Plan.

        10.     Effect of Termination. The date on which one or more of the Parties elect to
terminate this Agreement in accordance with Sections 7, 8, or 9 hereof shall be referred to as the
“Termination Date.” Upon the occurrence of the Termination Date, all Parties’ obligations under
this Agreement shall be terminated effective immediately, and such Parties shall be released from
their commitments, undertakings, and agreements hereunder, and any vote in favor of the Plan
delivered by any Parties shall be immediately revoked and deemed void ab initio; provided that
any claim for breach of this Agreement that arises prior to the Termination Date shall survive any
such termination, and all rights and remedies with respect to such claim shall not be prejudiced in
any way; and provided, further, no Party’s election to terminate its obligations hereunder, other
than if the Debtors terminate this Agreement pursuant to Section 8(c) of this Agreement, shall
release the other Parties of their obligations hereunder until such time as the non-terminating Party
elects to Terminate its obligations hereunder in accordance with Sections 8 or 9, as applicable; and
provided, further, that if, at any time, the Debtors terminate this Agreement pursuant to

                                                 10
             Case 19-10488-LSS          Doc 300        Filed 05/25/19   Page 15 of 34



Section 8(c) of this Agreement, all Parties’ obligations under this Agreement (other than the
Debtors’ obligations pursuant to Section 6(a)(iii) hereof) shall be terminated effective
immediately, and such Parties shall be released from its or their commitments, undertakings, and
agreements hereunder, and any vote in favor of the Plan delivered by any Parties shall be
immediately revoked and deemed void ab initio.

         11.     Cooperation and Support. Each Party hereby covenants and agrees to cooperate
with the other Parties in good faith and shall coordinate their activities (to the extent practicable
and subject to the terms hereof) with respect to, (i) all matters relating to their rights hereunder;
(ii) all matters concerning the implementation of the Plan and the Restructuring Transactions; and
(iii) the pursuit, approval and support of the Restructuring Transactions (including confirmation
of the Plan). Furthermore, subject to the terms hereof, each of the Parties shall take such action as
may be reasonably necessary or reasonably requested by the other Parties to carry out the purposes
and intent of this Agreement, or to effectuate the solicitation of the Plan and/or the Restructuring
Transactions, including making and filing any required regulatory filings, executing and delivering
any other necessary agreements or instruments, and voting any claims against or interests in the
Debtors in favor of the Plan, and shall refrain from taking any action that would frustrate the
purposes and intent of this Agreement.

        The Debtors shall use commercially reasonably efforts to provide to counsel for the
Winning Bidder drafts of all material motions and other documents relating to the Plan and Sale
Transaction the Debtors intend to file with the Bankruptcy Court no less than two (2) business
days before the date that the Debtors intend to file any such document unless such advance notice
is impossible or impracticable under the circumstances, in which case the Debtors shall notify
counsel to the Winning Bidder telephonically or by electronic mail of the documents to be filed
and the facts that make the provision of advance copies no less than two (2) business days before
submission impossible or impracticable, and shall provide such copies as soon as reasonably
practicable thereafter.

        12.     Debtors’ Fiduciary Duties. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall require any Debtor or the board of directors, board of managers,
directors, managers, or officers or any other fiduciary of any Debtor to take any action, or to refrain
from taking any action, to the extent inconsistent with its or their fiduciary obligations under
applicable law.

        13.    No Solicitation. Each Party acknowledges and agrees that this Agreement is not
and shall not be deemed to be a solicitation for acceptances or rejections of the Plan. The Debtors
solicited acceptance of the Plan pursuant to the Disclosure Statement Order.

       14.     Representations and Warranties.

               (a)     Each Plan Support Party hereby represents and warrants on a several and
                       not joint basis for itself and not any other person or entity that the following
                       statements are true, correct, and complete, to the best of its actual
                       knowledge, as of the date hereof:




                                                  11
             Case 19-10488-LSS          Doc 300       Filed 05/25/19     Page 16 of 34



                       (i)     it has the requisite organizational power and authority to enter into
                               this Agreement and to carry out the transactions contemplated by,
                               and perform its obligations under, this Agreement;

                       (ii)    the execution and delivery by it of this Agreement, and the
                               performance of its obligations hereunder, have been duly authorized
                               by all necessary corporate or other organizational action on its part;

                       (iii)   the execution, delivery, and performance by it of this Agreement
                               does not and will not (A) violate any provision of law, rule, or
                               regulation applicable to it or its certificates of incorporation, bylaws,
                               or other similar organizational or governing documents, or those of
                               any of its affiliates, or (B) result in a breach of, or constitute (with
                               or without due notice or lapse of time or both) a default under any
                               material contractual obligation to which it or any of its affiliates is a
                               party; and

                       (iv)    this Agreement is its legally valid and binding obligation,
                               enforceable against it in accordance with its terms, except as
                               enforcement may be limited by bankruptcy, insolvency,
                               reorganization, moratorium, or other similar laws relating to or
                               limiting creditors’ rights generally, or by equitable principles
                               relating to enforceability.

               (b)     Each Debtor hereby represents and warrants on a joint and several basis
                       (and not any other person or entity other than the Debtors) that the following
                       statements are true, correct, and complete, to the best of its actual
                       knowledge, as of the date hereof:

                       (i)     except as expressly provided in this Agreement or the Bankruptcy
                               Code, it has the requisite corporate or other organizational power
                               and authority to enter into this Agreement and to carry out the
                               transactions contemplated by, and perform its respective obligations
                               under, this Agreement; and

                       (ii)    the execution and delivery of this Agreement and the performance
                               of its obligations hereunder have been duly authorized by all
                               necessary corporate or other organizational action on its part.

        15.    Waiver. If the transactions contemplated herein are or are not consummated, or
following the occurrence of the Termination Date, if applicable, nothing herein shall be construed
as a waiver by any Party of any or all of such Party’s rights, remedies, claims, and defenses, and
the Parties expressly reserve any and all of their respective rights, remedies, claims, and defenses.
The Parties acknowledge that this Agreement, the Plan, and all negotiations relating hereto are part
of a proposed settlement of matters that could otherwise be the subject of litigation. Pursuant to
Rule 408 of the Federal Rules of Evidence, any applicable state rules of evidence, and any other
applicable law, foreign or domestic, the Sale Term Sheet, this Agreement, the Plan, any related

                                                 12
             Case 19-10488-LSS          Doc 300       Filed 05/25/19    Page 17 of 34



documents, and all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.

        16.     Relationship Among Parties. Notwithstanding anything herein to the contrary, the
duties and obligations of the Plan Support Parties, on the one hand, and the Debtors, on the other
hand, arising under this Agreement shall be several, not joint. No Party shall have any
responsibility by virtue of this Agreement for any trading by any other entity. No prior history,
pattern, or practice of sharing confidences among or between the Parties shall in any way affect or
negate this Agreement. The Parties hereto acknowledge that this Agreement does not constitute
an agreement, arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Debtors and the Plan
Support Parties do not constitute a “group” within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended.

        17.    Specific Performance. It is understood and agreed by the Parties that irreparable
damage may occur if any provision of this Agreement were not performed in accordance with the
terms hereof and that the Parties shall be entitled to an injunction or injunctions without the
necessity of posting a bond to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity. Unless otherwise expressly stated in this Agreement, no right or
remedy described or provided in this Agreement is intended to be exclusive or to preclude a Party
from pursuing other rights and remedies to the extent available under this Agreement, at law or in
equity. Nothing in this Section 17 shall restrict or otherwise limit the Debtors’ ability to terminate
this Agreement pursuant to Section 12 hereof.

       18.     Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard to such state’s
choice of law provisions that would require the application of the law of any other jurisdiction,
except where preempted by the Bankruptcy Code. By its execution and delivery of this
Agreement, each Party agrees that the Bankruptcy Court shall have exclusive jurisdiction of all
matters arising out of or in connection with this Agreement. By executing and delivering this
Agreement, and upon commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court solely for purposes
of any action, suit, proceeding, or other contested matter arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment rendered or order entered in any
such action, suit, proceeding, or other contested matter.

        19.     Waiver of Right to Trial by Jury. Each of the Parties waives any right to have a
jury participate in resolving any dispute, whether sounding in contract, tort or otherwise, between
any of the Parties arising out of, connected with, relating to, or incidental to the relationship
established between any of them in connection with this Agreement. Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury.

        20.    Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement is intended to bind and inure to the benefit of each of the Parties and each of their
respective permitted successors, assigns, heirs, executors, administrators, and representatives.


                                                 13
             Case 19-10488-LSS           Doc 300        Filed 05/25/19    Page 18 of 34



        21.     No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement shall
be solely for the benefit of the Parties and no other person or entity shall be a third-party beneficiary
of this Agreement.

        22.     Notices. All notices (including, without limitation, any notice of termination or
breach) and other communications from any Party hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered by courier service, messenger, email, or
facsimile to the other Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach shall be delivered to
all other Parties.




                                                   14
Case 19-10488-LSS      Doc 300       Filed 05/25/19   Page 19 of 34



 (a)   If to any Debtor:

       Z Gallerie, LLC
       1855 West 139th Street
       Gardena, CA 90249
       Attention: Mark Weinsten
       E-mail Address: mweinsten@zgallerie.com

       With a copy to, which shall not constitute notice:

       Kirkland & Ellis LLP
       601 Lexington Avenue
       New York, New York 10022
       Attention: Joshua A. Sussberg, P.C.
       Email Address: joshua.sussberg@kirkland.com

       - and -

       Kirkland & Ellis LLP
       300 North LaSalle
       Chicago, IL 60654
       Attention: Justin R. Bernbrock
       Email Address: justin.bernbrock@kirkland.com

       - and -

       Klehr Harrison Harvey Branzburg LLP
       919 N. Market Street, Suite 1000,
       Wilmington, Delaware 19801,
       Attention: Domenic E. Pacitti, Michael W. Yurkewicz
       Email Address: dpacitti@klehr.com
       Email Address: myurkewicz@klehr.com


 (b)   If to the Committee:

       Cooley LLP
       55 Hudson Yards
       New York, New York 10001
       Attention: Sarah A. Carnes
       Email Address: scarnes@cooley.com


 (c)   If to KeyBank National Association:

       Keybank National Association
       1675 Broadway, 4th floor | CO-02-WT-0400

                                15
Case 19-10488-LSS      Doc 300        Filed 05/25/19   Page 20 of 34



       Denver, CO 80202
       Attention: Chong Street

       With a copy to, which shall not constitute notice:

       Buchanan Ingersoll & Rooney PC
       919 N. Market St., Suite 990
       Wilmington, DE 19801
       Attention: Mary F. Caloway
       E-mail Address: mary.caloway@bipc.com


 (d)   If to KKR Credit Advisors (US) LLC:

       KKR Credit Advisors (US) LLC
       555 California Street, 50th Floor
       San Francisco, California 94104
       Attention: Scott Cullerton
       E-mail Address: scott.cullerton@kkr.com

       With a copy to, which shall not constitute notice:

       Proskauer Rose LLP
       Eleven Times Square
       New York, New York 10036
       Attention: Vincent Indelicato, Chris Theodoridis
       E-mail Address: vindelicato@proskauer.com
       E-mail Address: ctheodoridis@proskauer.com


 (e)   If to DBHI:

       DirectBuy Home Improvement, Inc.
       8450 Broadway
       Merrillville, Indiana 46410
       Attention: Justin Yoshimura, Preetam Shingavi
       E-mail address: justin@cscgeneration.com
       E-mail address: pshingavi@directbuy.com

       With a copy to, which shall not constitute notice:

       Morgan Lewis & Bockius LLP
       101 Park Ave.
       New York, New York 10178
       Attention: Craig Wolfe, Rachel Mauceri
       E-mail Address: craig.wolfe@morganlewis.com
       E-mail Address: rachel.mauceri@morganlewis.com


                                 16
             Case 19-10488-LSS          Doc 300       Filed 05/25/19    Page 21 of 34




        23.   Entire Agreement. This Agreement (including the Exhibits, Schedules, and
Definitive Documentation) constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the subject matter of
this Agreement.

       24.     Amendments. Except as otherwise provided herein, this Agreement (including the
Exhibits and Schedules) may not be modified, amended, or supplemented without the prior written
consent of the Debtors, the Supporting Creditors, and DBHI.

        25.     Reservation of Rights. Except as expressly provided in this Agreement or the Plan,
nothing herein is intended to, or does, in any manner waive, limit, impair, or restrict the ability of
any Party to protect and preserve its rights, remedies and interests, including without limitation,
its claims against any of the other Parties.

       26.     Counterparts. This Agreement may be executed in one or more counterparts, each
of which, when so executed, shall constitute the same instrument, and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document format (.pdf).

       27.     Headings. The section headings of this Agreement are for convenience of reference
only and shall not, for any purpose, be deemed a part of this Agreement.

        28.     Interpretation. This Agreement is the product of negotiations among the Parties,
and the enforcement or interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement or any portion hereof, shall not be effective in
regard to the interpretation hereof.


                                   [Signatures and Exhibits follow]




                                                 17
Case 19-10488-LSS   Doc 300   Filed 05/25/19   Page 22 of 34
            Case 19-10488-LSS        Doc 300      Filed 05/25/19      Page 23 of 34



Official Committee of Unsecured Creditors



                  L_
By:
Name: ~~~t-t~ 1~ar ~, lfch
Title: L ~ ~„~ ( f u 0 ~fi~r ~! ~w~~ts~u   OL Un stcure ~/ ('.~c~P, /~~




                            [Plan Support Agreement Signature Page]
            Case 19-10488-LSS         Doc 300   Filed 05/25/19   Page 24 of 34



DirectBuy Home Improvement, Inc.




By:
Name: Justin Yoshimura
Title: Chairperson




[Plan Support Agreement Signature Page]
Case 19-10488-LSS   Doc 300   Filed 05/25/19   Page 25 of 34
Case 19-10488-LSS   Doc 300   Filed 05/25/19   Page 26 of 34
                Case 19-10488-LSS            Doc 300         Filed 05/25/19      Page 27 of 34



                                                    Exhibit 1

                                               Sale Term Sheet 1

                                               General Terms
    Purchase and Sale                  Winning Bidder (“Purchaser”), will purchase all of the assets of
                                       the Company (the “Acquired Assets”), free and clear of all liens,
                                       claims, interests, and encumbrances, including, without
                                       limitation, the following:

                                                    i.    all cash and cash equivalents, including cash in
                                                          transit;
                                                   ii.    the executory contracts and unexpired leases to
                                                          be assumed by and assigned to Purchaser, as
                                                          selected by Purchaser (including post-closing
                                                          to the extent permitted by law and/or court
                                                          order) (“Designated Contracts”);
                                                  iii.    all tangible property, accounts, machinery,
                                                          equipment, tenant improvements, software and
                                                          computer programs, and hardware;
                                                   iv.    all inventory;
                                                    v.    all intellectual property, company names,
                                                          product names, trade names, and goodwill;
                                                   vi.    all accounts receivable, prepaid expenses and
                                                          deposits;
                                                  vii.    all books and records, any policies and
                                                          procedures and all customer and patient lists;
                                                 viii.    all telephone and facsimile numbers and all
                                                          email addresses;
                                                   ix.    all licenses and permits to the extent
                                                          transferable;
                                                   x.     all Causes of Action (as defined in the Plan);
                                                          and
                                                   xi.    all benefits, proceeds and other amounts
                                                          payable under any policy of insurance, any
                                                          rights, claims or causes of action of any Seller
                                                          against third parties relating to the purchased
                                                          assets or operations, and proceeds of all the
                                                          foregoing assets.




1
      This term sheet is subject to ongoing review and material revision by the Company in all respects. This term
      sheet is not binding, is subject to material change, and is being distributed for discussion purposes only.
      Capitalized Terms used but not defined herein have the meaning ascribed to such terms in the Plan Support
      Agreement, to which this Term Sheet is attached.

                                                         1
          Case 19-10488-LSS     Doc 300       Filed 05/25/19    Page 28 of 34




                           The following are not included in the Acquired Assets and
                           would not be sold to Purchaser:
                                      i. contracts and leases that are not Designated
                                          Contracts;
                                     ii. the purchase price consideration and all rights
                                          of Sellers under the APA;
                                    iii. any claim, right or interest of the Company in
                                          or to any refund, rebate, abatement or other
                                          recovery for taxes, together with any interest
                                          due thereon or penalty rebate arising therefrom;
                                    iv.   any director and officer insurance policies and
                                          all rights to recovery thereunder; and
                                     v.   any books and records relating to any of the
                                          foregoing.

Chapter 11 Sale            The Sale will be effectuated pursuant to the First Amended Joint
                           Plan of Reorganization of Z Gallerie, LLC and Z Gallerie
                           Holding Company, LLC Pursuant to Chapter 11 of the
                           Bankruptcy Code [Docket No. 255] filed on May 1, 2019 (as
                           may be amended, modified, or supplemented, the “Plan”);
                           provided, however, unless the Plan Support Parties agree in
                           writing otherwise, if (i) (a) the Sources and Uses attached to the
                           Plan Support Agreement change prior to closing such that the
                           Plan Support Parties are adversely impacted and (b) the Debtors
                           are unable to remedy such adverse impact in a manner that is
                           reasonably acceptable to the Winning Bidder within three (3)
                           business days and close the Sale Transaction through the Plan
                           by June 17, 2019 (or such later date as agreed by the Parties) or
                           (ii) an order confirming the Plan has not been entered by June
                           17, 2019, then the Sale Transaction will be effectuated pursuant
                           to Bankruptcy Code section 363 with such sale to close no later
                           than July 6, 2019 (and the Debtors will seek shortened notice to
                           effectuate that timeline, as necessary).
Asset Purchase Agreement    The Winning Bidder and the Debtors will finalize an APA so
                           that it can be filed with the Bankruptcy Court on or prior to May
                           29, 2019, as required by the Bidding Procedures Order.
                                    Purchase Price
Cash Sources               The aggregate cash sources for the Purchased Assets will be
                           approximately $20.3 million, comprised of: (i) cash in the
                           amount of $7.7 million, provided by DBHI; and (ii) second lien
                           debt provided by KKR and B. Riley in the amount of $12.6
                           million (with participation in such debt to be offered to the
                           minority Term Loan Lenders in proportion to their holdings of
                           Prepetition Secured Term Loan Claims).


                                          2
          Case 19-10488-LSS     Doc 300       Filed 05/25/19     Page 29 of 34




Treatment of KeyBank’s     On account of KeyBank’s DIP claim, KeyBank will:
DIP Claim                  •   receive: (i) pay down of DIP Claims in an amount of
                               $15.3 million; (ii) new first lien senior secured debt in an
                               amount of $10 million; and (iii) new third lien debt in an
                               amount of $2.7 million (on the same terms (other than
                               priority) as the term loan lenders’ fourth lien debt).
                           •   agree to waive the DIP Exit Fee in an amount of
                               $0.2 million.
                           •   receive any cash in excess of $250,000 from any source,
                               with such cash to be applied to reduce the $2.7 million new
                               third lien debt.

Treatment of Prepetition   On account of the Prepetition Secured Term Loan Claims, the
Term Loan Lenders’         Term Loan Lenders will:
Claims                     •   rollover $5 million into a fourth lien debt facility issued by
                               the Purchaser; and
                           •   receive a 15% equity interest in the Purchaser on terms to
                               be agreed between the Purchaser and the Term Loan
                               Lenders.

Assumed Obligations        •   Subject to the agreed caps (as applicable) set forth in the
                               Sources and Uses attached hereto as Appendix I, the
                               Purchaser will assume only the following administrative
                               obligations:
                                         i.   the Company’s liabilities for cure obligations
                                              for the Designated Contracts (which cap on the
                                              Sources and Uses shall be adjusted upward or
                                              downward based on the number of stores
                                              assumed by Purchaser);
                                        ii. 503(b)(9) claims (capped at $2.2 million);
                                       iii. postpetition accounts payable related to
                                              inventory (capped at $1.1 million);
                                       iv.    accrued vacation liabilities at assumed stores
                                              (subject to applicable law); and
                                        v.    customer deposit liability, other than with
                                              respect to products (excluding custom
                                              products) that have been out of stock for more
                                              than four weeks prior to the Effective Date.
                           •   The Company will covenant to use reasonable efforts to
                               fulfill all outstanding customer orders for which there is any
                               customer deposit liability arising prior to the Effective Date.

                           •   The Purchaser will not assume any liabilities associated
                               with refunds outside of the ordinary course of business. For
                               the avoidance of doubt, ordinary course e-commerce
                               refunds may take up to fourteen days to process, refunds


                                          3
           Case 19-10488-LSS    Doc 300       Filed 05/25/19     Page 30 of 34




                               will be processed on a daily basis (e.g., if a customer returns
                               an item to a store, the refund will be immediately
                               processed), and the parties will reconcile any obligations
                               with the Company reimbursing the Purchaser for any
                               refunds that are outside the ordinary course of business.


                          •   The Company will satisfy the following obligations:
                                      i.   non-inventory related postpetition accounts
                                           payable;
                                     ii. accrued and unpaid payroll and benefits;
                                    iii. sales tax/remittance;
                                    iv. vacation liability for employees at closed
                                           stores; and
                                     v.    other additional administrative expenses not
                                           assumed.
                          Adjustments of Purchase Price
Inventory True Up         To the extent inventory levels are above or below $34 million
                          at the time of close, purchase price will be adjusted on a
                          dollar-for-dollar basis (in either direction) to $34 million.

                          Purchaser will deposit a to-be-agreed amount into an escrow
                          account with a third party escrow agent to fund any potential
                          upward inventory adjustment. The APA will contain customary
                          adjustment mechanisms for calculating inventory and releasing
                          the escrow, with payments being made as soon as reasonably
                          practicable following reconciliation of amounts.
Cash in Transit True Up   The Purchaser will receive cash in transit.

                          To the extent in-transit receivables are below $3.3 million at
                          the time of close, purchase price will be adjusted on a
                          dollar-for-dollar basis.
                                    Operations
Stores, Offices           Continued Operation. Except as set forth herein or as agreed
and Facilities            to by the Parties, the Company will continue to operate all stores
                          in the ordinary course until the Effective Date of the Plan or
                          Sale closing.

                          Assumed Facilities. The Purchaser will assume up to 31 stores
                          leases and two additional facilities’ leases: (i) the Gardena
                          facility and (ii) Berkeley Buying Office.

                          Atlanta Distribution Center. The Company will file a notice
                          of rejection with respect to the Atlanta Distribution Center and
                          facilitate beginning to move product to Purchaser’s warehouse
                          as soon as reasonably practicable. Prior to the Effective Date,

                                          4
          Case 19-10488-LSS      Doc 300       Filed 05/25/19   Page 31 of 34




                            Purchaser agrees to cooperate with Company to not inhibit,
                            delay, or impede Company’s ability to fulfill its outstanding
                            orders that are distributed from the Atlanta Distribution Center.

                            The Rejection Date on the Atlanta Distribution Center will be
                            June 30, 2019. To the extent that Purchaser is unable to move
                            all inventory out of the Atlanta Distribution Center prior to the
                            Effective Date, Purchaser will cover any incremental
                            obligations associated therewith, including but not limited to,
                            personnel, security, and insurance. To the extent that Purchaser
                            is unable to move all inventory out of the Atlanta Distribution
                            Center prior to June 30, 2019, Purchaser will cover all of the
                            foregoing obligations plus any additional lease obligations. For
                            the avoidance of doubt, all property transferred to Purchaser’s
                            warehouse will remain property of the Company until the
                            Effective Date of the Plan or Sale closing.

                            Following, the Effective Date of the Plan or Sale closing, the
                            Purchaser will close any other stores and facilitate store
                            closings, using Great American to conduct the liquidations. The
                            Company will add a provision to the Plan to implement these
                            store closings and allow for Great American to conduct the
                            store closings. The Company and Great American will
                            collaborate to seek consent of landlords to this implementation
                            mechanism, as necessary. The store closings will remain
                            subject to jurisdiction of the Bankruptcy Court.
Employee Matters            The Purchaser intends to employ employees at the Gardena
                            facility in the following functions: warehousing, IT, regional
                            store managers and loss prevention personnel.
                            • Purchaser will conduct interviews of the Company’s
                                employees and determine which employees they seek to
                                employ. During the process of conducting such interviews
                                and until a final determination has been made, Purchaser
                                will not make conclusory comments to any employees
                                (aside from the CEO and CFO) with respect to future
                                employment in order to best maintain employee morale and
                                operational stability.

                            The Company will seek approval of a KEIP/KERP consistent
                            with the DIP Budget and all Parties will support such program.
Integration and Migration   Following the execution of the APA, the Company will give the
                            Purchaser’s employees access to the Company’s facilities and
                            systems, subject to applicable law, confidentiality agreements,
                            and any reasonable constraints, so that Purchaser can prepare
                            for the Sale Closing; provided that Purchaser shall not go live
                            with any integration or data migration in production

                                           5
             Case 19-10488-LSS    Doc 300       Filed 05/25/19   Page 32 of 34




                          environments until after the Effective Date; provided further
                          that any costs associated with integration shall be paid by
                          Purchaser.
Assumption and Rejection The Company will seek approval of as expansive designation
of Executory Contract and rights as possible in the Plan.
Unexpired Leases
                          With respect to Executory Contracts:
                          • Purchaser will make a preliminary determination by May
                              28, 2019 as to any executory contracts it may want to
                                 assume so that the Company can provide appropriate
                                 notice.
                             •   Company will seek authority to determine to remove such
                                 contracts from the assumption list within 90 days of the
                                 Effective Date.
                             •   Purchaser will cooperate with Company to resolve
                                 objections to such procedures (in some cases by making a
                                 final determination prior to the Effective Date).
                             •   Purchaser will cooperate with Company to resolve any cure
                                 disputes related thereto.


                             With respect to Unexpired Leases:
                             • Purchaser will to make a preliminary determination by May
                                28, 2019 as to any unexpired leases it may want to assume
                                 so that the Company can provide appropriate notice.
                             •   Purchaser will provide Adequate Assurance information as
                                 provided in the Bid Procedures to be shared with landlords
                                 subject to assumption.
                             •   Purchaser will provide a final list of unexpired leases it
                                 wants to assume by June 9, 2019.
                             •   Purchaser will cooperate with Company to resolve any cure
                                 disputes related thereto.

Gift Cards                   The Company will stop selling gift cards upon execution of the
                             APA.

                             Following the Effective Date, the Purchaser will continue to
                             honor the Company’s gift card liabilities that existed as of the
                             Effective Date for the 12 month period following the Effective
                             Date.




                                            6
Case 19-10488-LSS   Doc 300       Filed 05/25/19   Page 33 of 34



                       Appendix I

                     Sources and Uses




                              7
                                    Case 19-10488-LSS        Doc 300     Filed 05/25/19     Page 34 of 34


DirectBuy / KKR Bid - Illustrative Sources & Uses
$ in Millions

                     Sources                                                    Uses
Cash Equity                                  $       7.7   DIP Paydown                             $   15.3
2L New Money Term Loan - KKR/BR                     12.6
1L DIP Rollover - KeyBank                           10.0   1L DIP Rollover - KeyBank                   10.0
3L DIP Rollover - KeyBank                            2.7   3L DIP Rollover - KeyBank                    2.7
4L Term Loan Rollover - KKR                          5.0   4L Term Loan Rollover - KKR                  5.0
Assumed Admin. Expenses                                    Assumed Admin. Expenses
Expected Real Estate Lease Cure Costs                0.5   Expected Real Estate Lease Cure Costs        0.5
503(b)(9)                                            2.2   503(b)(9)                                    2.2
Vacation Liability Assumed Stores                    1.0   Vacation Liability Assumed Stores            1.0
Cure Costs For Executory Contracts                  TBD    Cure Costs For Executory Contracts          TBD
Post Petition AP Related to Inventory                1.1   Post Petition AP Related to Inventory        1.1
                                                           Non-Assumed Admin. Expenses
                                                           Vacation Liability For Gardena               0.4
                                                           WARN Exposure - Atlanta                      0.1
                                                           WARN Exposure - Gardena                      0.2
                                                           Closing Price Adjustments
                                                           True Up Cash In-Transit                       1.3
                                                           Inventory True Up                             3.0
Total Sources                               $       42.8   Total Uses                              $   42.8

             Pro Forma Capital Structure
1L DIP Rollover - KeyBank                    $      10.0
2L New Money Term Loan - KKR/BR                     12.6
3L DIP Rollover - KeyBank                            2.7
4L Term Loan Rollover - KKR                          5.0
Total Debt                                          30.3
